                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02563-CMA-MEH

ANDERSON COUTINHO SILVA,

       Plaintiff,

v.

UNITED STATES OF AMERICA, and
BRANDON SHAW,


       Defendants.


                                   MOTION TO DISMISS


       Defendants the United States of America and Brandon Shaw, 1 in his individual

and official capacities, move to dismiss Plaintiff Anderson Coutinho Silva’s amended

complaint, ECF No. 21. Plaintiff’s individual capacity claim against Defendant Shaw

should be dismissed under Fed. R. Civ. P. 12(b)(6) for lack of a Bivens remedy. 2 And

Plaintiff’s official capacity claim against Defendant Shaw and his claim against the

United States—both seeking injunctive relief—fail for lack of standing under Fed. R. Civ.




1
 Plaintiff refers to Defendant Shaw as Officer “Shawl” in his amended complaint. See
ECF No. 21. Defendants use the correct spelling of Defendant Shaw’s name.
2
  Defendants also plan to file an early motion for partial summary judgment maintaining
that Plaintiff’s individual capacity claim against Defendant Shaw is barred by Heck v.
Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997),
because a favorable decision on that claim would necessarily imply the invalidity of a
decision of a prison discipline hearing officer that resulted in Plaintiff’s loss of good time
credits.

                                              1
P. 12(b)(1). Undersigned counsel did not confer with Plaintiff regarding this motion

because Plaintiff is a pro se prisoner, meaning that conferral is not required. See

D.C.COLO.LCivR 7.1(b)(1); CMA Civ. Practice Standard 7.1D(a).

                                     BACKGROUND

       Plaintiff—an inmate at the United States Penitentiary in Florence, Colorado

(“USP Florence”)—filed his original pro se complaint on September 9, 2019. ECF No.

1. The Court subsequently issued several orders directing Plaintiff to cure deficiencies

in his complaint. ECF Nos. 6, 8, & 17. On December 2, 2019, Plaintiff filed his

operative amended complaint. ECF No. 21.

       On December 17, 2019, Judge Gallagher issued a Recommendation that

Plaintiff’s amended complaint “be dismissed in part (as to [former] defendants D.

Keehan, J. Welch, and J. Bonetto) and drawn in part (as to defendant C.O. Shaw[ ] and

the United States of America).” ECF No. 26 at 2. The Recommendation further

explained that “any claim for money damages against the United States of America or

against C.O. Shaw[ ], in his official capacity,” must “be dismissed without prejudice

based on soveriegn immunity.” Id.

       The Court adopted the Recommendation in full on January 10, 2020. ECF No.

28. Pursuant to this order, the remaining claims in this case are: (1) a Bivens claim for

money damages against Defendant Shaw in his individual capacity; (2) a claim for

prospective injunctive relief against Defendant Shaw in his official capacity; and (3) a

claim for prospective injunctive relief against the United States. See id.; see also ECF

No. 26 at 5.



                                             2
       Plaintiff’s sole claim in his amended complaint maintains that Defendant Shaw

assaulted Plaintiff in his cell. Plaintiff alleges that “[a]t approximately 2:15 pm” on an

unspecified date, Defendant Shaw “came to [Plaintiff’s] cell” for “rotations” and “began

to assault [Plaintiff] outside of the view of the range camera by entering all the way

inside of [Plaintiff’s] cell.” ECF No. 21 at 5. Plaintiff claims that during this alleged

assault, Plaintiff was “in restraints,” and Defendant Shaw “slammed [Plaintiff] on the

floor in the show[e]r” and “jumped on [Plaintiff’s] back.” Id. Plaintiff claims that as a

result of this incident, Plaintiff allegedly suffered injuries to his “back,” his “right leg,” and

his “left hand.” Id. Plaintiff further alleges that Defendant Shaw’s “fellow co-workers

attempted to fraudulent[ly] conceal the assault by claiming [Plaintiff] attempted to

assault staff while [he] was in handcuffs.” Id. Plaintiff states that he was evaulated by

“medical … on November 30[,] 2018,” thereby indicating that this alleged incident

occurred in November 2018. Id.

       As relief, Plaintiff seeks “ten million US dollars,” “remov[al] from the ADX,” and

discipline of unspecified “officials.” Id. at 7. He states that he “feel[s] [his] l[i]fe [is] being

threatened by C.O. [correctional officer].” Id.

       Liberally construed, see, e.g., Tatten v. City and County of Denver, 730 F. App’x

620, 623-24 (10th Cir. 2018), Plaintiff’s pro se amended complaint appears to be

attempting to state: (1) an Eighth Amendment excessive force claim against Defendant

Shaw in his individual capacity (under Bivens); (2) a claim for prospective injunctive

relief against Defendant Shaw in his official capacity based on alleged fear of future




                                                3
harm; and (3) a claim for prospective injunctive relief against the United States based

on alleged fear of future harm.

                                       ARGUMENT

   I.      Plaintiff’s claim against Defendant Shaw in his individual capacity
           should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for lack of a
           Bivens remedy.

        Plaintiff’s first claim—an Eighth Amendment excessive force claim against

Defendant Shaw in his individual capacity—should be dismissed under Fed. R. Civ. P.

12(b)(6) for lack of a Bivens remedy. A claim against a federal official for damages that

lacks a Bivens remedy is properly dismissed under Rule 12(b)(6) on the ground that

“there is no legal basis to recognize any claim for damages.” See, e.g., Shepard v.

Rangel, No. 12-cv-01108-RM-KLM, 2014 WL 7366662, at *18 (D. Colo. Dec. 24, 2014);

see also CMA Civ. Practice Standard 7.1D(d) (motion to dismiss under Rule 12(b)(6)

should describe the “element that movant contends must be alleged, but was not”).

        In Bivens, the Supreme Court recognized a limited “implied private action for

damages against federal officers alleged to have violated a citizen’s constitutional

rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). “[E]xpanding

the Bivens remedy is now a disfavored judicial activity,” and the Supreme Court “has

consistently refused to extend Bivens to any new context.” Ziglar v. Abbasi, 137 S. Ct.

1843, 1857 (2017). If the context is new, courts must assess: (1) whether there is any

alternative remedial process; and (2) whether any special factors counsel

hesitation. See id. at 1858. Either consideration alone is sufficient to prevent devising a

new remedy. See id.



                                             4
       A.     New context analysis

       Whenever a “case is different in a meaningful way from previous Bivens cases

decided by th[e Supreme] Court, then the context is new.” Id. at 1864. The three prior

cases in which the Supreme Court has recognized a Bivens remedy are: (1) Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) (Fourth

Amendment unreasonable search and seizure); (2) Davis v. Passman, 442 U.S. 228

(1979) (Fifth Amendment equal-protection violations in connection with gender

discrimination by a Congressman); and (3) Carlson v. Green, 446 U.S. 14 (1980)

(Eighth Amendment failure to provide adequate medical treatment). “These three

cases—Bivens, Davis, and Carlson—represent the only instances in which the Court

has approved of an implied damages remedy.” Abbasi, 137 S. Ct. at 1855.

       To determine whether the context is new, the test is not simply “whether the

asserted constitutional right was at issue in a previous Bivens case,” and “whether the

mechanism of injury was the same mechanism of injury in a previous Bivens

case.” Id. at 1859; accord Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020) (“A claim

may arise in a new context even if it is based on the same constitutional provision as a

claim in a case in which a damages remedy was previously recognized.”). Beyond

those considerations, “[a] case might differ in a meaningful way because of” factors

including:

       [T]he constitutional right at issue; the generality or specificity of the official
       action; the extent of judicial guidance as to how an officer should respond
       to the problem or emergency to be confronted; the statutory or other legal
       mandate under which the officer was operating; the risk of disruptive
       intrusion by the Judiciary into the functioning of other branches; or the



                                               5
       presence of potential special factors that previous Bivens cases did not
       consider.

Abbasi, 137 S. Ct. at 1860.

       Applying these principles to Plaintiff’s claim against Defendant Shaw in his

individual capacity, “the Supreme Court has not expressly approved of an implied

damages remedy under Bivens for Eighth Amendment excessive force.” McLean v.

Gutierrez, No. 17-cv-15275, 2017 WL 6887309, at *18 (C.D. Cal. Sept. 28, 2017), report

and recommendation adopted, 2018 WL 354604 (C.D. Cal. Jan. 10, 2018). Plaintiff

does not raise a deliberate indifference claim under the Eighth Amendment like in

Carlson, 446 U.S. 14, or an unreasonable search and seizure claim under the Fourth

Amendment like in Bivens, 403 U.S. at 389, or a claim under the Fifth Amendment

equal protection clause like in Davis, 442 U.S. 228. This case also involves a different

category of “official action” than in Carlson, Bivens, or Davis. See Abbasi, 137 S. Ct. at

1860. It involves a correctional officer’s treatment of an inmate while conducting

rounds, rather than an medical official’s treatment of an inmate like in Carlson, 446 U.S.

14, or a police officer’s arrest of a suspect like in Bivens, 403 U.S. at 389, or a

Congressman’s treatment of staff like in Davis, 442 U.S. 228.

       Accordingly, as numerous courts have held, an Eighth Amendment excessive

force claim “presents a new Bivens context.” Sutter v. United States, No. 17-cv-

1707245, 2019 WL 1841905, at *7 (C.D. Cal. Mar. 12, 2019); see also, e.g., Brown v.

Nash, No. 18-cv-528, 2019 WL 7562785, at *5 (S.D. Miss. Dec. 13, 2019), report and

recommendation adopted, 2020 WL 129101 (S.D. Miss. Jan. 10, 2020) (same);

Ramirez v. Tatum, No. 17-cv-7801, 2019 WL 2250339, at *2 (S.D.N.Y. May 24, 2019)


                                              6
(same); Taylor v. Lockett, No. 17-cv-00023, 2019 WL 764023, at *7 (M.D. Fla. Feb. 21,

2019) (same); Hunt v. Matevousian, 336 F. Supp. 3d 1159, 1170 (E.D. Cal. 2018)

(same); Winstead v. Matevousian, No. 17-cv-00951, 2018 WL 2021040, at *3 (E.D. Cal.

May 1, 2018) (same); McLean, 2017 WL 6887309, at *18 (same).

       B.     Considerations for extending Bivens

       In determining whether to allow an unprecedented extension of Bivens to

Plaintiff’s claim against Defendant Shaw, the Court should first consider the availability

of an alternative remedial process. Abbasi, 137 S. Ct. at 1858. Here, there are

numerous alternative remedies. First, Plaintiff can seek a remedy through the Federal

Tort Claims Act. See, e.g., Turkmen v. Ashcroft, 2018 WL 4026734, at *10 (E.D.N.Y.

Aug. 13, 2018) (collecting cases declining “to permit Bivens claims to proceed because

the FTCA provides an adequate alternative remedy”); accord Ramirez, 2019 WL

2250339, at *2 (finding FTCA cause of action a sufficient alternative remedy for an

excessive force claim). Second, Plaintiff can seek a remedy under the mandamus

statute. See 28 U.S.C. § 1361. Third, Plaintiff can seek a remedy under the prison

grievance system. See 28 C.F.R. § 542.10; see also Taylor, 2019 WL 764023, at *7

(finding prison grievance system an adequate alternative remedy for an Eighth

Amendment excessive force claim).

       Courts in this district routinely find the creation of new Bivens remedies for

prisoner claims foreclosed based on these adequate alternative remedies. See, e.g.,

Ajaj v. Fed. Bureau of Prisons, No. 15-cv-00992-RBJ-KLM, 2017 WL 219343, at *2-3

(D. Colo. Jan. 17, 2017) (Plaintiff had adequate alternative remedies, including



                                             7
grievance system and injunctive relief); Lovett v. Ruda, No 17-cv-02010-PAB-KLM,

2018 WL 4659111, at *8 (D. Colo. Sept. 28, 2018) (same).

       Turning to special factors—the second consideration in determining whether to

extend Bivens to a new context—courts in this district have found that “creating a

superfluous way for prisoners to gain relief by suing prison employees individually will

interfere with prison management.” Huerta v. Oliver, No. 17-cv-00988-RBJ-KLM, 2019

WL 399229, at *17 (D. Colo. Jan. 31, 2019). Additionally, Congressional silence,

including in “the enactment of the [Prison Litigation Reform Act],” which “made

comprehensive changes to the way prisoner abuse cases may be brought in federal

court” but did not provide for a damages remedy, “suggests that Congress does not

want to provide federal inmates with a damages remedy.” Abdo v. United States, No.

18-cv-01622-KMT, 2019 WL 6726230, at *7 (D. Colo. Dec. 11, 2019).

       For similar reasons, a number of courts have concluded that special factors

counsel against extending Bivens to Eighth Amendment excessive force claims in

particular. See, e.g., Brown, 2019 WL 7562785, at *5 (declining to extend Bivens

remedy to Eighth Amendment excessive force claim by federal inmate based on special

factors including: (1) “the presence of an alternative remedial structure”—i.e., the

“prison grievance system”; (2) the fact that “Congress has considered prisoner abuse in

the context of passing the PLRA and has been active in the area of prisoner rights”; and

(3) “concerns of institutional security”) (quotations omitted); Hunt, 336 F. Supp. 3d at

1170 (finding that special factors counseled hesitation and declining to extend Bivens




                                             8
remedy to Eighth Amendment excessive force claim by federal inmate); Winstead, 2018

WL 2021040, at *3 (same); Taylor, 2019 WL 764023, at *8 (same).

         In sum, neither inquiry favors the creation of a Bivens remedy for Plaintiff’s

Eighth Amendment excessive force claim in the prison context. Plaintiff’s claim against

Defendant Shaw in his individual capacity should be dismissed under Rule 12(b)(6).

   II.      Plaintiff’s injunctive relief claims should be dismissed pursuant to Fed.
            R. Civ. P. 12(b)(1) for lack of standing.

         Plaintiff’s remaining claims—injunctive relief claims against Defendant Shaw in

his official capacity and against the United States—should be dismissed for lack of

standing under Fed. R. Civ. P. 12(b)(1). See Colo. Envtl. Coal. v. Wenker, 353 F.3d

1221, 1227 (10th Cir. 2004) (“treat[ing] … appeal as seeking review of a Rule 12(b)(1)

dismissal” because standing is jurisdictional). “Plaintiffs have the burden to

demonstrate standing for each form of relief sought.” Redmond v. Crowther, 882 F.3d

927, 942 (10th Cir. 2018); see also CMA Civ. Practice Standard 7.1D(c) (motions to

dismiss under Rule 12(b)(1) should specify “which party has the burden of proof”). No

materials outside the pleadings need to be considered to resolve this argument; the

material facts are Plaintiff’s allegations as discussed below. See CMA Civ. Practice

Standard 7.1D(c) (motions to dismiss under Rule 12(b)(1) should specify “whether

materials outside the pleadings should be considered” and “the material facts”); cf. Holt

v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995) (Rule 12(b)(1) motions to dismiss

for lack of subject matter jurisdiction can take the form of a facial attack, in which case

the “district court must accept the allegations in the complaint as true”).




                                               9
       To have standing to seek prospective relief—such as injunctive relief to prevent

future injury—a plaintiff must show a real and immediate threat of future harm. See

Redmond, 882 F.3d at 942 (inmate seeking injunctive relief based on threat of future

harm must show threat is “real and immediate, not conjectural or hypothetical”) (quoting

City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983)); Am. Humanist Ass'n, Inc. v.

Douglas Cty. Sch. Dist. RE-1, 859 F.3d 1243, 1250 (10th Cir. 2017) (to seek

prospective relief, a plaintiff must suffer continuing injury or be under real and

immediate threat of future injury); Facio v. Jones, 929 F.2d 541, 544 (10th Cir. 1991) (“a

plaintiff who has been constitutionally injured” may be able to bring an “action to recover

damages,” but “that same plaintiff cannot maintain a declaratory or injunctive action

unless he or she can demonstrate a chance of being likewise injured in the future”).

“[P]ast exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief ... if unaccompanied by any continuing, present adverse

effects.” Lyons, 461 U.S. at 102 (quotations omitted).

       In Redmond, for example, the plaintiff argued that he had standing to sue a

prison official in his official capacity for injunctive relief because of the risk that the

situation at issue involving secondhand exposure to tear gas in prison would recur. See

882 F.3d at 94. The Tenth Circuit rejected this argument, holding that the plaintiff’s

argument was “contingent upon speculation and conjecture” and thus “beyond the

bounds of a federal court’s jurisdiction.” Id. (quotations omitted). Similarly in Lyons, the

Supreme Court held that where a plaintiff who had been “illegally choked” by police

“made no showing that he is realistically threatened by a repetition of his experience,”



                                               10
he did not meet “the requirements for seeking an injunction in federal court.” 461 U.S.

at 109-10.

       Here, Plaintiff’s amended complaint alleges that he “feel[s] [his] l[i]fe [is] being

threatened by C.O. [correctional officer]” immediately following his demands for

discipline of unspecified “officials” and “rem[oval] from the ADX.” ECF No. 21 at 7.

Plaintiff’s amended complaint therefore suggests that he is seeking injunctive relief to

prevent future harm (in the form of alleged threats to his life). But Plaintiff does not

provide any reason to suspect a real and immediate threat of future harm by Defendant

Shaw or any other prison official. Plaintiff does not, for example, allege a repeating

pattern of similar incidents after November 2018. Nor does Plaintiff allege with any

specificity who is threatening him or how those alleges threats are being carried out.

       Because Plaintiff’s allegations about future harm are conclusory and speculative,

and because he has not alleged “continuing, present adverse effects,” Lyons, 461 U.S.

at 102, Plaintiff “lacks standing to sue for injunctive relief,” Redmond, 882 F.3d at 942.

Plaintiff’s injunctive relief claims against Defendant Shaw and the United States should

therefore be dismissed under Rule 12(b)(1).

                                       CONCLUSION

       For these reasons, the Court should dismiss Plaintiff’s amended complaint, ECF

No. 21.


       DATE: July 13, 2020                 Respectfully submitted,

                                           JASON R. DUNN
                                           United States Attorney



                                              11
s/ Logan Ann Steiner
Logan Ann Steiner
Assistant United States Attorney
1801 California Street, Suite 1600
Denver, CO 80202
Telephone: (303) 454-0233
Facsimile: (303) 454-0411
E-mail: Logan.Steiner@usdoj.gov
Attorney for Defendants




  12
                             CERTIFICATE OF SERVICE

      I hereby certify that on July 13, 2020, I have caused the document or paper to be
mailed or served on the following non CM/ECF participants by U.S. Mail:

 Anderson Coutinho Silva
 #64654-066
 USP Florence - High
 U.S. Penitentiary
 P.O. Box 7000
 Florence, CO 81226
 Pro se Plaintiff

                                        s/ Logan Ann Steiner
                                        United States Attorney’s Office




                                          13
